NO. 07-08-0464-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL C

MARCH 13, 2009

______________________________


IN THE INTEREST OF T.J.P. AND E.A.P., MINOR CHILDREN

_________________________________

FROM THE 223RD DISTRICT COURT OF GRAY COUNTY;

NO. 34,886; HONORABLE LEE WATERS, JUDGE

_______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
MEMORANDUM OPINION
          Appellant, Amanda M. Perkins, filed a pro se notice of appeal challenging the trial
court’s possession order appointing her and Appellee, James C. Palmitier, joint managing
conservators of their minor children.
  Both the clerk’s record and reporter’s record have
been filed.  Appellant’s brief was due to be filed on February 5, 2009, but has yet to be
filed.  By letter dated February 13, 2009, Perkins was notified of the defect and directed
to file the brief on or before February 23, 2009, noting that failure to comply might result
in dismissal of the appeal pursuant to applicable rules of appellate procedure.  See Tex.
R. App. P.  38.8(a)(1) and 42.3(b) and (c).  Perkins was further notified that the untimely
filing of the brief would require an accompanying motion for extension of time.  Tex. R.
App. P. 38.6.  Perkins did not respond to this Court’s notice.  Neither was the brief nor a
motion for extension of time filed.
          Consequently, we dismiss this appeal for want of prosecution and failure to comply
with an order of this Court.  

                                                                           Patrick A. Pirtle
                                                                                 Justice